DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment under AFCP 2.0 filed on 2/10/2021. As directed by the amendment: claims 5 and 15 have been amended; claim 16 has been cancelled and new claim 21 has been added.  Thus, claims 1-15 and 17-21 are presently pending in this application.
Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15 and 17-20, the claims are allowed in light of Applicant’s amendment and remarks (pages 6-8) filed on 10/19/2020 and 2/10/2021.
Regarding claim 21, the closest prior art of record Boyd et al. ‘134 discloses an oral irrigator comprising most of the claimed features, but fails to teach or render obvious the inclusion of an an actuator extending from the handle and slidable along a first axis; and a latch received within the handle and slidable along a second axis perpendicular to the first axis; wherein the actuator is operably coupled to the latch such that movement of the actuator along the first axis causes the latch to move along the second axis from an engaged position where the latch is engaged with the jet tip to a release position where the latch is disengaged from the jet tip and further including wherein the latch defines a spring that biases the latch along the second axis toward the engaged position; wherein the spring comprises one or more latch legs extending from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/QUANG D THANH/Primary Examiner, Art Unit 3785